                Case 18-12012-LSS              Doc 1003       Filed 06/29/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                       Case No.: 18-12012 (LSS)
liability company, et al.1,
                                                               (Jointly Administered)
                                    Debtors.


        NOTICE OF AGENDA FOR HEARING SCHEDULED ON JULY 1, 2020 AT
    2:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE LAURIE
     SELBER SILVERSTEIN AT THE UNITED STATES BANKRUPTCY COURT FOR
    THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET,
         6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801

    This hearing will be held telephonically and by video. All parties wishing to appear must
     do so telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than
     June 30, 2020 at 8:30 a.m. (ET) to sign up. Additionally, anyone wishing to appear by
       Zoom is invited to use the link below. All parties that will be arguing or testifying
       must appear by Zoom and CourtCall. Participants on CourtCall should dial into
               the call not later than 10 minutes prior to the start of the scheduled
                               hearing to insure a proper connection.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                            Topic: Open Road Films, LLC, 18-12012
                    Time: July 1, 2020 2:00 PM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting:
                             https://debuscourts.zoomgov.com/j/1602869998

                                       Meeting ID: 160 286 9998
                                           Password: 386964
                              Join by SIP: 1602869998@sip.zoomgov.com

1
     The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC
     (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-
     Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
     address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including,
     but not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang
     Media Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not
     commenced chapter 11 cases.


DOCS_DE:229329.1 64202/002
                Case 18-12012-LSS       Doc 1003      Filed 06/29/20    Page 2 of 3




MATTERS FOR WHICH A COC HAS BEEN FILED:

1.      Plan Administrator’s Fourth (Non-Substantive) Objection to Certain (A) Duplicative
        Claims and (B) Insufficient Documentation Claims [Filed: 5/29/20] (Docket No. 979).

        Response Deadline: June 12, 2020 at 4:00 p.m. ET

        Responses Received: None.

        Related Documents:

        a.       [Proposed] Order (I) Sustaining Plan Administrator’s Fourth (Non-Substantive)
                 Objection to Certain (A) Duplicative Claims and (B) Insufficient Documentation
                 Claims [Filed: 5/29/20] (Docket No. 979, Exhibit A).

        b.       Notice of Submission of Proofs of Claim in Connection with Plan Administrator’s
                 Fourth (Non-Substantive) Objection to Certain (A) Duplicative Claims and (B)
                 Insufficient Documentation Claims [Filed: 6/24/20] (Docket No. 998).

        c.       Certification of Counsel Regarding Plan Administrator’s Fourth (Non-
                 Substantive) Objection to Certain (A) Duplicative Claims and (B) Insufficient
                 Documentation Claims [Filed: 6/26/20] (Docket No. 1001).

        Status: The Plan Administrator has filed a revised proposed order under certification of
        counsel resolving certain claims and respectfully requests entry of the order. All
        remaining claims are continued until August 17, 2020 at 10:00 a.m. (ET).

2.      Plan Administrator’s Fifth (Substantive) Objection to Certain (A) No Liability Claims
        and (B) Reduce and Allow Claims [Filed: 6/12/20] (Docket No. 980).

        Response Deadline: June 12, 2020 at 4:00 p.m. ET

        Responses Received: None.

        Related Documents:

        a.       [Proposed] Order (I) Sustaining Plan Administrator’s Fifth (Substantive)
                 Objection to Certain (A) No Liability Claims and (B) Reduce and Allow Claims
                 [Filed: 6/12/20] (Docket No. 980, Exhibit A).

        b.       Notice of Submission of Proofs of Claim in Connection with Plan Administrator’s
                 Fifth (Substantive) Objection to Certain (A) No Liability Claims and (B) Reduce
                 and Allow Claims [Filed: 6/24/20] (Docket No. 999).

        c.       Certification of Counsel Regarding Plan Administrator’s Fifth (Substantive)
                 Objection to Certain (A) No Liability Claims and (B) Reduce and Allow Claims
                 [Filed: 6/26/20] (Docket No. 1002).




DOCS_DE:229329.1 64202/002                       2
                Case 18-12012-LSS      Doc 1003      Filed 06/29/20     Page 3 of 3




        Status: The Plan Administrator has filed a revised proposed order under certification of
        counsel resolving certain claims and respectfully requests entry of the order. All
        remaining claims are continued until August 17, 2020 at 10:00 a.m. (ET).


 Dated: June 29, 2020                          PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Colin R. Robinson
                                               Robert J. Feinstein (NY Bar No. 1767805)
                                               Scott L. Hazan (NY Bar No. 1002013)
                                               Colin R. Robinson (DE Bar No. 5524)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: 302-652-4100
                                               Facsimile: 302-652-4400
                                               E-mail: rfeinstein@pszjlaw.com
                                                         shazan@pszjlaw.com
                                                         crobinson@pszjlaw.com

                                               Counsel for the Plan Administrator




DOCS_DE:229329.1 64202/002                       3
